Citation Nr: 0425881	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability.  The record reflects that the veteran 
timely appealed the September 2002 rating decision to the 
Board.  

Additional medical evidence was submitted to the Board by the 
veteran's representative in April 2004.  The veteran has 
waived review of this evidence by the RO.  See 38 C.F.R. § 
20.1304 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Factual background

The Board believes that a brief recapitulation of the 
pertinent factual background would be useful.

Service medical records indicate that the veteran was treated 
in 1985 for blunt head trauma, with a brief episode of loss 
of consciousness subsequent to hitting his head on a doorway.  
The veteran was diagnosed with cervical muscle spasms as a 
result of this injury.  The remainder of the service medical 
records are pertinently negative.  

The evidence of record also indicates several neck injuries 
following the veteran's separation from service in October 
1988.  The veteran reported to Dr. J.M. during a January 2001 
examination that he injured his neck approximately eight 
years earlier (i.e. in approximately 1993) while working on a 
car.  The veteran was also treated for neck pain in September 
2001 following a motor vehicle accident.  He was treated in 
January 2003 for severe cervical spine pain following a 
sledding accident in which the veteran hit a concrete block 
hidden by snow while sledding with his son.

Recent medical records reflect a March 2001 diagnosis of 
degenerative cervical spondylosis with nerve root impingement 
of cervical spine C5-6 and C6-7 coupled with disc herniation 
at C6-7.  Cervical arthritis was also diagnosed in February 
2003.

Reason for remand

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The factual background makes it clear that the veteran 
experienced a neck injury in service, and that he currently 
has a diagnosed neck disability.  In addition, as noted above 
there are several intercurrent neck injuries.  The medical 
records are silent as 
to the etiology of the veteran's current cervical spine 
disability. 
Under these circumstances, the Board believes that VA has the 
obligation to provide a medical opinion as to the 
relationship, if any, between the veteran's current cervical 
spine disability and any incident of service.  See Charles, 
supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers who have treated 
him for problems of the neck and cervical 
spine.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the veteran's VA 
claims folder claims folder. 

2. VBA should then forward the veteran's 
VA claims folder to a physician for a 
review of the medical records contained 
therein.  The reviewing physician should 
express an opinion as to whether the 
veteran's current cervical spine 
disability is as least as likely as not 
related to any incident of service, as 
opposed to an intercurrent injury or some 
other cause.  If the reviewer deems it 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  The complete rationale 
for any opinion expressed should be 
provided.  A report of the records review 
should be associated with the veteran's 
VA claims folder.

3. Thereafter, VBA should readjudicate 
the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond. Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



